DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
None of the prior discloses the underlined claimed limitations.
A radio node, comprising: a first node or connector configured to communicatively couple to an antenna or an antenna element; a second node or connector configured to communicatively couple to a network; an interface circuit, communicatively coupled to the first node or connector, configured to communicate with an electronic device; a network circuit, communicatively coupled to the second node or connector, configured to communicate with a computer, wherein the radio node is configured to: transmit, from the interface circuit, packets or frames addressed to the electronic device using a first portion of a shared-license-access (SLA) band of frequencies, wherein the first portion of the SLA band of frequencies is approved and authorized for use by the radio node; identify, using the interface circuit, a second portion of the SLA band of frequencies with an improved communication-performance metric relative to the first portion of the SLA band of frequencies; provide, from the network circuit and addressed to the computer, a grant request for the second portion of the SLA band of frequencies; receive, at the network circuit, a grant response associated with the computer, wherein the grant response comprises approval for a grant to the second portion of the SLA band of frequencies; provide, from the network circuit and addressed to the computer, a heartbeat request for authorization to use the second portion of the SLA band of frequencies; receive, at the network circuit, a heartbeat response associated with the computer that authorizes the radio node to use the second portion of the SLA band of frequencies; and after receiving the approval and the authorization for the second portion of the SLA band of frequencies, provide, from the network circuit and addressed to the computer, a relinquishment request for the first portion of the SLA band of frequencies.

Huang et al. (US 2019/0104489 A1) discloses a shared spectrum systems (see para. 0178). Figures 1 and 12 are the closest prior art representing Figure 1 of instant application. Radio nodes request SLA frequencies through grant request/response from SAS/CM (see para. 0136-0144, 0159-0160).

Chen et al. (US 2020/0106577 A1) discloses a shared spectrum managed through spectrum management entity (see Figure 1, para. 0026-0027).
The base stations collect performance metrics and provide to spectrum management entity (see para. 0025).The spectrum management entity grants dynamically the spectrum allocation request from base stations and also suspend (see para. 0040-0043).

Gandhi et al. (US 10,893,417 B1) discloses shared spectrum by using a heartbeat procedure for request from Citizen Broadband Radio Service (CBSD). 

Khawer et al. (US 2021/0234964 A1) discloses spectrum allocation (see Figure 1) through grant request/response (see para. 0048-0054 and 0065).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463